application of the law to those facts de novo.      Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                             Appellant claims that counsel was ineffective for failing to
                present mitigating evidence at his sentencing hearing, for failing to move
                to sever the trial from his co-defendant's trial, for failing to file a motion to
                suppress the eyewitness identification, and because there was an
                irreconcilable conflict between counsel and appellant. Appellant failed to
                provide this court with any of the necessary documents in order to review
                his claims. Appellant did not provide this court with any transcripts of
                trial, sentencing, or other hearings at the trial court level, nor did
                appellant provide this court with the co-defendant's motion to sever. The
                burden is on the appellant to provide an adequate record enabling this
                court to review assignments of error.       Thomas v. State, 120 Nev. 37, 43
                n.4, 83 P.3d 818, 822 n.4 (2004); see also Greene v. State, 96 Nev. 555, 558,
                612 P.2d 686, 688 (1980). As appellant failed to meet that burden, we
                             ORDER the judgment of the district court AFFIRMED.




                                                            4
                                                     Hardesty
                                                                4.4 cistati         , J.




                                                     Douglas
                                                                ;e741
                                                               es                      J.




                                                      Cherry
                                                               Ovut                    J.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. Brent T. Adams, District Judge
                     Story Law Group
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A